DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021; 12/07/2020; 9/10/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticapated by San Roman Alerigi (2020/0032635 A1).




San Roman Alerigi, teaches as claimied in claim 1, a laser system configured to operate within a wellbore of a hydrocarbon-bearing rock formation (Fig. 1B), the laser system comprising: one or more optical transmission media (210), the one or more optical transmission media being part of an optical path originating at a laser generator (200) configured to generate an input laser beam, the one or more optical transmission media for passing the input laser beam (Fig. 1B); an analyzer (214)that is part of the optical path, the analyzer for receiving the input laser beam from the one or more optical transmission media and for characterizing at least a profile and energy of the input laser beam (.para. [0035]); a circulator (212) that is part of the optical path, the circulator for receiving the input laser beam from the analyzer and for minimizing or eliminating reflections; a beam transformer (300) that is part of the optical path, the beam transformer for receiving the input laser beam from the circulator and for altering at least one property of the input laser beam thereby generating an output laser beam (.para. [0036]); and a writing head (400) for altering at least one optical property of the beam transformer.
	San Roman Alerigi, teaches as claimed in claim 2, where the analyzer (214) is or comprises one or more devices to analyze laser beam profile or energy of the input laser beam (.para. [0035]).
	San Roman Alerigi, teaches as claimied in claim 3, where the circulator (212) is or comprises one or more devices to interrupt the input laser beam and isolate the beam transformer (300).
	San Roman Alerigi, teaches as claimied in claim 4, where the beam transformer (300) comprises a transformer element (302), where the transformer element is composed at least in part of a metamaterial or photorefractive material ("refractive optics, optical lenses, refractive optics, optical lenses, (.para. [0036]), where at least one optical property of the metamaterial or photorefractive material changes when the metamaterial or photorefractive material is subjected to one or more types of radiation.
	San Roman Alerigi, teaches as claimied in claim 5, where the photorefractive material is photorefractive glass (.para. [0036]).
	San Roman Alerigi, teaches as claimied in claim 6, where the one or more types of radiation comprises electromagnetic radiation or electron beam radiation (.para. [0050]).
	San Roman Alerigi, teaches as claimied in claim 7, where the beam transformer (300) comprises or is connected to an output assembly that is part of the optical path, the output assembly (302) for receiving the output laser beam from the beam transformer and for evaluating or directing the output laser beam to a target (20).
	San Roman Alerigi, teaches as claimied in claim 8, where the output assembly (302) comprises one or more of a set of optics, a beam profiler, and a sensor (.para. [0046] array of sensors).
	San Roman Alerigi, teaches as claimied in claim 9,where the writing head comprises a liquid crystal array or a micro-lens array (.para.[0036]).
	San Roman Alerigi, teaches as claimied in claim 10, where the writing head comprises one or more of a wideband laser (.par. [0038], [0039]) Fig 7 shows a wideband laser).
	San Roman Alerigi, teaches as claimied in claim 11, where the writing head comprises a translating or rotating frame (.para. [0038] "402").
	San Roman Alerigi, teaches as claimied in claim 12, where the writing head comprises a liquid crystal array and a micro-lens array, and one or more of a wideband laser, a light-emitting diode, and an electron source, where the liquid crystal array or a micro-lens array: receives one or more of a photon beam and an electron beam from the one or more of a wideband laser, a light-emitting diode, or an electron source; alters at least one property of the photon beam or the electron beam; and outputs the photon beam or the electron beam to the beam transformer. (.para. [0036] " explains in can be combination of the devices listed )
	San Roman Alerigi, teaches as claimied in claim 13, where the liquid crystal array and the micro-lens array are mounted on a translating or rotating frame (.para. [0038] Fig. 7).
	San Roman Alerigi, teaches as claimied in claim 14, where the one or more of a wideband laser, a light- emitting diode, and an electron source are mounted on a translating or rotating frame (.para. [0038] Fig. 7) .
	San Roman Alerigi, teaches as claimied in claim 15, where the laser system is integrated into a laser downhole tool (90) for output of the output laser beam to the hydrocarbon-bearing rock formation (20).
	San Roman Alerigi, teaches as claimied in claim 16, A method for manipulating a laser beam, the method comprising: altering, by a writing head (400), at least one optical property of a beam transformer (300) that is part of an optical path; passing, through one or more optical transmission media (210), a laser beam generated by a laser beam generator (200) at an origin of the optical path comprising the one or more optical transmission media; receiving, by an analyzer (214) that is part of the optical path, from the one or more optical transmission media the input laser beam and characterizing at least a profile and energy of the input laser beam (.para. [0035]); receiving, by a circulator (212) that is part of the optical path, from the analyzer the input laser beam and minimizing or eliminating reflections; and receiving, by the beam transformer (300), from the circulator the input laser beam and altering at least one property of the input laser beam thereby generating an output laser beam.
	San Roman Alerigi, teaches as claimied in claim 17, where altering comprises subjecting the beam transformer to one or more types of radiation (.para. [0050]).
	San Roman Alerigi, teaches as claimied in claim 18, where the one or more types of radiation comprises electromagnetic radiation or electron beam radiation (.para. [0050]).
	San Roman Alerigi, teaches as claimied in claim 19, comprising translating or rotating one or more components of the writing assembly(.para. [0038] "402").
	San Roman Alerigi, teaches as claimied in claim 20, where the one or more components comprise a liquid crystal array and a micro-lens array (.para. [0038]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

23 September 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872